Unpublished opinions are not binding precedent in this circuit. PER CURIAM: John B. Laschkewitsch appeals the district court’s orders granting the motion to compel arbitration, confirming the arbitrator’s award, and denying the motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Laschkewitsch v. TransamericaLife Ins. Co., No. 5:14-cv-00632-D, 2015 WL 12851582, 2016 WL 9776963, 2017 WL 4485896 (E.D.N.C. Jan. 20, 2015; Sept. 21, 2016; July 17, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process, AFFIRMED